Citation Nr: 1718673	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-40 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for cough-variant asthma, claimed as due to exposure to contaminated water at Camp Lejeune or as secondary to PTSD.

3. Entitlement to service connection for hypertension, claimed as due to exposure to contaminated water at Camp Lejeune or as secondary to PTSD.

4. Entitlement to service connection for chronic headaches, claimed as due to exposure to contaminated water at Camp Lejeune or as secondary to PTSD.

5. Entitlement to service connection for temporomandibular joint (TMJ) dysfunction, claimed as due to exposure to contaminated water at Camp Lejeune or as secondary to PTSD.

6. Entitlement to service connection for chronic fatigue syndrome, claimed as due to exposure to contaminated water at Camp Lejeune or as secondary to PTSD.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1983 to October 1984 and in the Army from January 1992 to April 1992, with additional service in the Army National Guard from September 1988 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in March 2015, and before the undersigned Veterans Law Judge via video-conference in November 2015.  Transcripts of the hearings are associated with the record.  Subsequent to the hearing, the Veteran submitted additional evidence at various points from January 2016 through July 2016.  As her substantive appeal was received in October 2014, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The Board notes that, during the course of the appeal, the Veteran was represented by a private attorney; however, in February 2017, she revoked such power of attorney.  Therefore, she is currently unrepresented in her appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to her claims for service connection, the Veteran alleges that such are related to neurobehavioral effects caused by her exposure to contaminated water at Camp Lejeune or, in the alternative, are caused or aggravated by her PTSD.  With regard to the latter contention, the Veteran claims that, when she is experiencing a high level of stress, to include during periods of panic or anxiety attacks, her blood pressure increases, she experiences coughing fits, grinds her teeth, and has headaches.  Furthermore, as a result of the PTSD symptomatology interfering with her sleep, she claims that she has chronic fatigue syndrome.

Furthermore, with regard to the Veteran's allegation that her conditions are a result of exposure to contaminated water at Camp Lejeune, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs: TCE, a metal degreaser, and PCE, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011). The Board notes that the Veteran's service personnel records document her presence at Camp Lejeune during this period of time from March 1983 to October 1984. 

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant, such as the Veteran in the instant case, who served at Camp Lejeune, was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id.   

There are studies involving the impact of such contaminated water, which involved the National Academy of Sciences, National Research Council (NRC), and the Agency for Toxic Substances and Disease Registry (ATSDR). Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

Furthermore, VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101 , 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309(f) will be amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.  The regulation applies to all claims pending before VA on and after March 14, 2017.

In the instant case, while the Veteran does not have a diagnosis of a disease presumptively related to contaminated water at Camp Lejeune, she has alleged that her cough-variant asthma, hypertension, chronic headaches, TMJ dysfunction, and chronic fatigue syndrome developed as a result of neurobehavioral effects caused by such exposure. 

With regard to the Veteran's claims for service connection, she has not yet been afforded a VA examination so as to ascertain the nature and etiology of her claimed disorders and, for the reasons discussed below, the Board finds that a remand is necessary to do so.

With respect to the Veteran's diagnosed hypertension, the record reflects a diagnosis of such disorder.  Furthermore, in January 2016, the Veteran's treatment provider from Westside Family Healthcare opined that, based on the Veteran's reported history as well as his visits with her, it was possible that her history of PTSD may have contributed to several episodes of uncontrolled/elevated blood pressure readings in the past.  While such statement is couched in speculative terms and is thus inadequate for adjudication purposes, the Board finds that such triggers VA's duty to provide a medical examination with an opinion addressing such matter.

Additionally, treatment records reflect complaints of a persistent cough, fatigue, and headaches.  Further, the Veteran testified that she had previously received a diagnosis of TMJ dysfunction from a provider in Michigan whose records are unavailable.  She also offered testimony that, as a result of her PTSD symptomatology, such claimed conditions developed or were aggravated.  Therefore, in light of the past and/or present diagnoses of cough-variant asthma, chronic headaches, TMJ dysfunction, and chronic fatigue syndrome, and the Veteran's allegations regarding how her PTSD has affected such claimed conditions, the Board finds that she should be provided a VA examination addressing the nature and etiology of such claimed disorders.

Furthermore, in rendering such opinions, the examiner will also be requested to offer an opinion as to whether the Veteran's claimed conditions are related to neurobehavioral effects caused by her exposure to  contaminated water at Camp Lejeune.

The Board further finds that a remand is necessary in order to obtain outstanding records.  Specifically, in July 2016, during the pendency of the appeal, the Veteran submitted correspondence to the Board indicating that she had recently been awarded Social Security Administration (SSA) benefits.  As such, a remand is also necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated her for her claimed disorders.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records dated from December 2015 to the present should be obtained.  In this regard, while the Veteran submitted additional VA treatment records dated through February 2016, it is unclear whether such included all records generated during such time period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from December 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. 
§ 3.159 (e).

3.  Forward the record and a copy of this Remand to an appropriate VA examiner so as to obtain an opinion as to the etiology of the Veteran's hypertension.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to the following inquiries:

(A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to her acknowledged in-service exposure to contaminated water at Camp Lejeune, to include as a result of neurobehavioral effects caused by such exposure?

(B)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by her service-connected PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In proffering the requested opinion, the examiner should consider all evidence, including lay statements and medical records.  In this regard, the examiner should consider a May 2013 private treatment record from Rockford Center noting the Veteran's hypertension in assessing her psychiatric conditions; a December 2014 treatment record from Westside Family Health Care stating that the Veteran's hypertension has been associated with anxiety; a March 2015 letter noting that the Veteran's hypertension is "uncontrolled;" the Veteran's testimony at the hearings relating her hypertension to her anxiety, including her statement that her general practitioner is worried that her anxiety has been elevating her blood pressure readings, and her statements and hearing testimony that, when she is experiencing a high level of stress, to include during periods of panic or anxiety attacks, her blood pressure increases; the studies submitted by the Veteran explaining a correlation, and possible link, between psychiatric disorders and hypertension; and the January 2016 opinion referenced above.

The examiner should provide a complete rationale for any opinion offered.  

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination(s) in order to determine the current nature and etiology of his claimed chronic fatigue syndrome, cough-variant asthma, chronic headaches, and TMJ dysfunction.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, and following a review of the record, the examiner should address the following inquiries:

Confirm whether the Veteran at any time since May 2013 had a diagnosis of chronic fatigue syndrome, cough-variant asthma, chronic headaches, and TMJ dysfunction.

For each disorder found to be present at any time since May 2013, the examiner should address the below inquiries:

(A)  Is it at least as likely as not (50 percent probability or greater) that such disorder is related to her acknowledged in-service exposure to contaminated water at Camp Lejeune, to include as a result of neurobehavioral effects caused by such exposure?

(B)  Is it at least as likely as not (50 percent probability or greater) that such disorder is caused or aggravated by her service-connected PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In proffering the requested opinion, the examiner should consider all evidence, including lay statements and medical records, to specifically include the below noted evidence.

With regard to the Veteran's claimed chronic fatigue, the examiner should consider the November 2013 disability benefits questionnaire completed by one of the Veteran's private physicians, Dr. D.A.A.; a January 2013 treatment record from Formedic that Vitamin B12 has not helped the Veteran's fatigue; and the Veteran's statements and hearing testimony that, as a result of the PTSD symptomatology interfering with her sleep, she experiences extreme fatigue.

With respect to cough-variant asthma, the examiner should consider a February 2013 medical record from Formedic stating that the Veteran has had a persistent cough for two weeks; Westside Family Healthcare medical records from January and August 2014 describing her cough symptoms; and the Veteran's statements and testimony that, when she is experiencing a high level of stress, to include during periods of panic or anxiety attacks, she experiences coughing fits.

With respect to chronic headaches, the examiner should consider the Veteran's statements and hearing testimony that, when she is experiencing a high level of stress, to include during periods of panic or anxiety attacks, she has headaches.    

With respect to TMJ, the examiner should consider the Veteran's statements and hearing testimony that, when she is experiencing a high level of stress, to include during periods of panic or anxiety attacks, she grinds her teeth.

The examiner should provide a complete rationale for any opinion offered.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

